Citation Nr: 0016012	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
schizophrenia, paranoid type.  



REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel







INTRODUCTION

The appellant had active service from February 1 to October 
4, 1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Muskogee Regional Office 
(RO) which reduced the appellant's 100 percent schedular 
evaluation for a schizophrenic disorder (in effect since 
October 5, 1973) to 70 percent, effective September 1, 1986 
and to 50 percent, effective October 1, 1989.  He disagreed 
and this appeal ensued.  


FINDINGS OF FACT

1.  The appellant's 100 percent evaluation for schizophrenic 
reaction, paranoid type, was initially assigned, effective 
October 5, 1973.  

2.  Reduction of the evaluation assigned the schizophrenic 
reaction, paranoid type, disability from 100 percent to 70 
percent was effectuated on September 1, 1986.  

3.  Reduction of his 100 percent rating, effective September 
1, 1986, was not based on sufficient evidence demonstrating 
material improvement in the service-connected schizophrenic 
reaction, paranoid type, or sustained improvement in this 
disability.  

4.  Reduction of the rating assigned the schizophrenic 
reaction, paranoid type, disability to 50 percent was 
effectuated on October 1, 1989.  

5.  Reduction of the rating to 50 percent, effective October 
1, 1989, was based on sufficient evidence demonstrating 
material improvement in the service-connected schizophrenic 
reaction, paranoid type, and sustained improvement in the 
disability.  


CONCLUSIONS OF LAW

1.  The February 1997 decision, reducing the disability 
rating for schizophrenic reaction, paranoid type, from 100 to 
70 percent, was not accomplished in accord with then-existing 
regulatory criteria.  38 U.S.C.A. § 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.343(a), 3.344, 4.16(c), 4.132, 
Diagnostic Code 9203 (1996).  

2.  The February 1997 decision, reducing the disability 
evaluation for schizophrenic reaction, paranoid type, to 50 
percent, was accomplished in accordance with then existing 
regulatory criteria.  38 U.S.C.A. § 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.343(a), 3.344, 4.132, Diagnostic Code 
9203 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A full understanding of this case requires a short historical 
discussion.  By February 1974 rating decision, the San Juan 
RO granted the appellant's claim of service connection for 
schizophrenia, assigning it a 100 percent schedular rating.  
See 38 C.F.R. § 4.132, Diagnostic Code 9203 (1974 to 1996) 
(setting forth the diagnostic criteria for rating 
schizophrenia).  Except for a brief period in April and May 
1983 when he was hospitalized at a VA facility, he continued 
to receive VA compensation benefits at the 100-percent rate 
though July 31, 1985.  In a May 1985 rating decision, the San 
Juan RO reduced the disability rating from 100 to 70 percent, 
effective August 1, 1985.  The San Juan RO then, in a 
November 1989 rating decision, reduced the evaluation to 
50 percent, effective November 1, 1989.  Later, after he 
relocated to an area served by the Los Angeles RO, an October 
1993 rating decision reduced the evaluation to 30 percent, 
effective January 1, 1994.  

Also in October 1993, in a separate matter, the U.S. District 
Court for the District of Puerto Rico rendered an Opinion and 
Order in Giusti Bravo v. U.S. Veterans Administration, 853 F. 
Supp. 34 (D.P.R. 1993) (hereinafter Giusti Bravo).  (The 
Veterans Administration was the predecessor of the Department 
of Veterans Affairs; collectively, the single organization 
will be referred to as "VA".)  The plaintiffs in Giusti 
Bravo, a class-action suit, consisted of a class of veterans 
within the jurisdiction of the San Juan RO who were rated 100 
percent for neuropsychiatric disorders, who had their 100-
percent evaluations reduced as a result of a review conducted 
on or after January 8, 1982, and who thereafter did not have 
their ratings restored to 100 percent with full retroactive 
benefits.  They alleged that their compensation benefits for 
neuropsychiatric disorders were improperly reduced as a 
result of reviews conducted by the San Juan RO on or after 
January 8, 1982, including a mass review conducted in March 
1983.  They also alleged that VA used standards and 
procedures to effectuate these reductions that were less 
favorable that those applied by VA nationwide.  

The October 1993 Opinion and Order approved a Stipulation 
submitted by the parties erecting a special settlement review 
procedure.  The appellant here, as demonstrated by the facts 
presented above, is a member of this class and the record 
does not reflect that he declined to participate in this 
special settlement review.  As a result, the effect on his 
case of the October 1993 Opinion and Order is to vacate all 
rating decisions decided on or after January 8, 1982 that 
reduced the neuropsychiatric rating from 100 percent to a 
lower rating.  Thus, the following rating decisions are 
vacated: the May 1985 rating decision reducing the evaluation 
to 70 percent, effective August 1, 1985; the November 1989 
rating decision reducing the evaluation to 50 percent, 
effective November 1, 1989; and the March 1993 rating 
decision reducing the rating to 30 percent, effective 
January 1, 1994.  

Pursuant to the Stipulation approved by the October 1993 
Opinion and Order, the San Diego RO conducted a special 
settlement review.  (The Opinion and Order precluded the San 
Juan RO from conducting a special settlement review.)  By 
July 1994 rating decision, the San Diego RO reduced the 
evaluation assigned from 100 to 70 percent, effective August 
1, 1985, and from 70 to 50 percent, effective September 1, 
1988.  The San Diego RO did not reduce the evaluation further 
since, based on its analysis, the 50 percent evaluation had 
been in effect for more than 20 years.  See 38 C.F.R. 
§ 3.951(b) (disabilities continuously rated at or above any 
evaluation for 20 years or more will not be reduced to less 
than such evaluation, except on a showing of fraud).  
VA informed the appellant of this determination in a July 13, 
1994 letter.  He filed a statement, received by VA in August 
1995, expressing disagreement with the July 1994 rating 
decision.  However, because VA received that statement more 
than one year after it notified the appellant of the July 
1994 rating decision, it was not timely.  See 38 C.F.R. 
§ 20.200 (an appeal consists of a timely filed written notice 
of disagreement and, after a statement of the case has been 
furnished, a timely filed substantive appeal); 38 C.F.R. 
§ 20.302(a) (claimant must file a notice of disagreement with 
a rating decision within one year from the date that the RO 
mails notice of the determination; otherwise, that 
determination becomes final).  As such, the July 1994 rating 
decision became final.  

In October 1996, the appellant's representative submitted to 
VA a legal brief arguing that VA had to abide by certain 
procedural requirements in its special settlement review.  
See 38 C.F.R. §§ 3.343, 3.344.  In February 1997, VA issued 
instructions to the ROs discussing these procedural 
requirements.  At about the same time, another special 
settlement review was accomplished by the Muskogee RO, which 
issued a February 1997 rating decision that was slightly more 
favorable to the appellant than the earlier July 1994 rating 
decision.  The Muskogee RO continued the 100 percent 
evaluation from October 5, 1973, reduced the evaluation to 70 
percent effective September 1, 1986, again reduced the 
evaluation to 50 percent effective October 1, 1989, and 
determined that the 50 percent evaluation was protected as it 
had been in effect for more than 20 years.  It is this 
determination that is now on appeal to the Board.  

The Board shall adjudicate the appellant's appeal for 
restoration of a 100 percent rating for his schizophrenic 
disorder in accord with national adjudication standards, 
including statutes and regulations, decisions of the U.S. 
Court of Appeals for Veterans Claims and other courts of 
competent jurisdiction, opinions of VA's General Counsel, and 
other agency guidelines applicable to whether a disability 
rating for a mental condition should be confirmed and 
continued, increased, or reduced.  The rating decisions 
vacated pursuant to the October 1993 Opinion and Order will 
not be considered by the Board.  In other words, the goal of 
this decision, as in all decisions, is a fair and impartial 
adjudication of the appellant's contentions.  

The appellant's pre-enlistment medical examination in January 
1973 noted a normal psychiatric clinical evaluation.  From 
July to October 1973 he was hospitalized and diagnosed with 
acute reactive depressive psychosis manifested by extreme 
withdrawal, paranoid ideation, and visual, auditory, and 
tactile hallucinations.  On service separation in October 
1973, he was treated at a VA medical facility until early 
November 1973 and diagnosed with schizophrenic reaction.  

The 100 percent evaluation was initially based on a November 
1973 VA examination and sustained on the basis of VA 
examination in January 1976, December 1977, and May 1984, as 
well as clinical records from June 1980 to December 1983.  
From his separation from service, this evidence documents 
total disability, culminating in VA hospitalization in June 
1983.  

VA examination in May 1984 indicated that the appellant lived 
with his brother, that his father brought him to the 
interview, and that he was not taking any medication.  His 
complaints included insomnia, restlessness, aggressiveness, 
and forgetfulness, anxiety, and fear of being harmed, as 
evidenced by his self-seclusion in a room with a Bible in 
hopes of being protected by God from any evil.  It was noted 
that he took medication to control his psychiatric 
symptomatology.  The appellant claimed he had not heard 
hallucinations in the previous year, but that he had 
nightmares with strange dreams.  It was noted that he 
belonged to "a rather scarce religious organization" which 
he joined after a prior psychotic experience, in which he was 
trying to reintegrate his psychosis.  The examiner described 
a great deal of denial symptomatology, as the appellant felt 
he reintegrated out of his psychosis and into "his religious 
mystical form of delirious type of thinking."  Examination 
revealed a rigid, tense manner, flat affect, and sadness in 
his facial expression.  He looked pensive, disconcerted, 
somewhat perplexed, rather evasive, indifferent, cooperative 
but not spontaneous, and very suspicious and rather 
defensive.  Nevertheless, he appeared cool and calm.  His 
thinking was a little disorganized and inappropriate and his 
contact with reality fluctuated.  He had fluctuating contact 
with reality, a blunt affect, circumstantial trend of 
thought, ideas of reference and religious mystical delusion, 
some remote impairment of memory, poor judgment and insight, 
and no overt hallucinatory activity in the previous year.  
The diagnosis was schizophrenic disorder, paranoid type, 
partial remission.  The examiner also noted as part of the 
diagnosis "[i]n partial reintegrated attempts through 
religious mystical thinking."  He was described as 
incompetent.  

VA examination on April 18, 1986 showed that the appellant 
had not been receiving psychiatric treatment, either through 
consultation or medication.  It was noted that according to 
the appellant he did not need psychiatric treatment as "the 
Lord has made him reborn again and has made the miracle of 
taking all his illnesses away."  He expressed a desire to 
spend his life in a religious environment.  The examiner 
noted that the appellant still had difficulty relating to 
others because he did not feel he was prepared to handle 
rejection.  He stated he did not sleep well, and when pressed 
noted that at night he spoke with and saw Jesus Christ.  The 
examiner stated that everything the appellant said was in 
relation to the Bible, that he denied psychiatric 
symptomatology, and justified everything through his 
religious beliefs.  Examination revealed he was tense during 
the interview, at times smiling inappropriately, and very 
guarded in his responses; he maintained a rather suspicious 
attitude.  His facial expression was sad at times, but he did 
not recognize feeling depressed.  He was able to maintain 
only brief direct eye contact with the examiner, and looked 
elsewhere and was rather shy for the remainder of the 
interview.  He was not spontaneous, but answered questions 
with little elaboration.  He had to be questioned repeatedly 
to verbalize on his own.  His answers were relevant and 
coherent, but not logical or realistic.  His thought content 
was basically centered on mystical, religious delusions and 
ideas of grandeur.  There were also persecutory ideas 
underneath the religious content and a great deal of 
ambivalence and insecurity, although he tried to hide it 
well.  Although he denied hallucinations, he apparently 
experienced such phenomena in relation to his religious 
beliefs.  He was well oriented, had poor remote memory, 
adequate attention span, poor judgment and insight, and 
average intellectual functioning.  The diagnosis was 
schizophrenia, paranoid type.  The examiner commented that 
the appellant's religious beliefs were an attempt to exert 
control over his psychotic symptoms.  His level of 
functioning was very poor.  He was considered to lack 
adequate judgment in many situations, including handling 
funds.  His degree of disability was described as still 
moderately severe to severe; his prognosis was guarded.  

VA examination on April 14, 1988 indicated that the appellant 
operated in a very religious type of life.  He stated that he 
felt well thanks to God, that he did not have to take 
medication, and that nothing bothered him.  He reported that 
he slept well, took no medication, and consulted a 
psychiatrist.  He also noted that he was involved in an 
unspecified academic program.  Examination revealed he was 
well oriented, cooperative, spontaneous, coherent, and 
relevant, with appropriate affect, but the content of thought 
projected a very well organized mystical delusion.  He was 
not actively hallucinating and there was no looseness of 
association.  His memories were preserved, his judgment fair, 
and his intellect not impaired.  He could differentiate 
between right and wrong.  There was no depressive sign and no 
homicidal or suicidal ideation detected.  The diagnosis was 
schizophrenia, chronic, paranoid type, in partial remission.  

VA examination on May 31, 1989 indicated that the appellant 
presented to the interview alone and the examiner reviewed 
the claims file.  It was noted that the appellant stated he 
felt fairly good since he found God.  He stated that he did 
not need to take medication and noted that he was involved in 
an unspecified academic program.  Examination revealed he was 
oriented, relaxed, coherent, cooperative, and pleasant, with 
an appropriate affect.  He had a strong religious component 
that might be delusional at times.  No perceptive disorders 
were noted.  The entire sensorium was clear, his judgments 
and memory were preserved, and retention good.  He had no 
depressive signs and differentiated well between right and 
wrong.  The diagnosis was schizophrenia, paranoid type in 
partial remission.  

The appellant's claim for restoration of the 100 percent 
evaluation for paranoid schizophrenia is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) as it is not inherently 
implausible.  See generally Drosky v. Brown, 10 Vet. App. 
251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  He has not alleged that any 
probative evidence remains outstanding or is not otherwise 
associated with the claims file.  The Board finds that 
VA satisfied its duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  On full review, the Board sees no areas in which 
further development may be fruitful.  

The appellant contends that his service-connected 
schizophrenia, paranoid type, has not shown material 
improvement since 1986.  He asserts that the evidence of 
record indicates that he remains totally disabled and that 
his schizophrenic disorder is more severe than currently 
evaluated.  He maintains that the facts in this case simply 
do not support a reduction of the evaluation to less than 100 
percent.  

Three specific provisions of 38 C.F.R. Part 3 have relevance 
for cases such as this involving reductions.  The first, 
38 C.F.R. §§ 3.105(e), provides that where a reduction is 
considered warranted and the lower evaluation would result in 
a reduction of compensation payments currently being made, a 
rating proposing the reduction would be prepared setting 
forth all material facts and reasons.  The appellant would 
then be notified of the contemplated action, furnished 
detailed reasons therefor, and given 60 days to present 
additional evidence to rebut the proposed action.  A final 
rating action should be taken only after these procedures 
were accomplished.  Id. (emphasis added).  The special 
settlement review procedures require consideration of section 
3.105(e) where applicable.  

In this case, however, the practical effect of the now 
vacated May 1985, November 1989, and October 1993 rating 
decisions was not just to reduce the evaluations assigned, 
but to cease payments to the appellant at the 100 percent 
rate.  Thus, since November 1, 1989, he had received 
compensation at the 50 percent rate.  When the Muskogee RO 
rendered its February 1997 rating decision, it awarded no 
less than the protected 50 percent evaluation.  As such, it 
did not result in a reduction of compensation payments 
currently being made.  A close inspection of the effective 
dates assigned to the 70 and 50 percent evaluations by the 
vacated rating decisions and the February 1997 rating 
decision reveals some slight discrepancies.  However, the 
phrase "currently being made" in section 3.105(e) refers to 
actual monetary payments being made at the time of the 
February 1997 rating decision.  This interpretation is in 
accord with the holding of VA O.G.C. Prec. Op. 29-97 (Aug. 7, 
1997) and the plain meaning of the regulation.  See e.g., 
Brown v. Gardner, 513 U.S. 115 (1994) (invalidating provision 
of 38 C.F.R. § 3.358(c)(3) (1994) as contrary to the plain 
meaning of 38 U.S.C.A. § 1151 (West 1991)).  The reductions 
effectuated by the February 1997 rating decision did not 
authorize less benefits than VA was then paying the 
appellant.  Thus, ase the February 1997 rating action did not 
result in a reduction of compensation benefits currently 
being made, the provisions of 38 C.F.R. § 3.105(e) are not 
for application in this case.  

Because the 100-percent rating had been in effect for more 
than five years after the initial assignment in 1973, the 
provisions of 38 C.F.R. § 3.344(a) & (b), the second 
pertinent regulation is also relevant.  38 C.F.R. § 3.344(c).  
Cases affected by change of medical findings or diagnosis 
should be handled so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws 
and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examination indicated as a 
result of general examination and the entire case history.  
This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  In 
addition, ratings on account of diseases subject to temporary 
or episodic improvement, e.g., psychoneurotic reaction, will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  Moreover, though material improvement in the 
physical or mental condition is clearly reflected, the Board 
will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344(a).  If doubt 
remains, after according due consideration to all the 
evidence, the Board will continue the rating in effect.  
38 C.F.R. § 3.344(b).  

Finally, the third specific provision of 38 C.F.R. Part 3 
relevant to this claim is 38 C.F.R. § 3.343(a), which 
provisions that total disability ratings will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
appellant attained improvement under the ordinary conditions 
of life, i.e., while working or actively seeking work or 
whether the symptoms have been brought under control by 
prolonged rest, or generally, by following a regimen which 
precludes work, and, if the latter, reduction from total 
disability ratings will not be considered pending 
reexamination after a period of employment (three to six 
months).

While the symptoms manifested on recent examination might not 
be as pervasive as those initially exhibited, the Board 
cannot simply rate the disability as though it were a new 
claim.  Rather, 38 C.F.R. § 3.343(a) makes the requirements 
for reduction from a total rating more stringent than those 
for an initial award.  See Collier v. Derwinski, 2 Vet App 
247, 249 (1992).  Reduction requires material improvement.  
"Material improvement" requires that the appellant attain 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work.  The initial 
procedural burden falls squarely on VA to show material 
improvement from the previous rating examination that had 
continued a 100 percent disability rating.  Ternus v. Brown, 
6 Vet App 370, 376 (1994).  Thus, the adjudicator must 
compare the examination that purports to show material 
improvement with the last examination continuing his 100 
percent rating.  Hohol v. Derwinski, 2 Vet App 169 (1992); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Thus, in evaluating the reduction in this case, the Board 
must keep in mind the provisions of 38 C.F.R. § 3.343(a) and 
3.344(a) & (b).  However, it must also consider the criteria 
for evaluating neuropsychiatric disorders.  The severity of a 
disability is ascertained by application of the criteria in 
theVA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  

Prior to November 7, 1996, schizophrenic reaction, paranoid 
type, was rated pursuant to the criteria of Diagnostic Code 
9203.  38 C.F.R. § 4.132 (1996), as follows:  

? For a 50-percent evaluation, the evidence must indicate 
that the ability to establish or maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial 
impairment.  

? For a 70-percent evaluation, the evidence must indicate 
that the ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment.  

? For a 100-percent evaluation, the evidence must 
indicate that the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to 
obtain or retain employment.  

The term "definite", as used above, is "qualitative" in 
character, whereas the other terms are "quantitative."  The 
term "definite" should be construed in a manner that would 
quantify the degree of impairment.  Hood v. Brown, 4 Vet. 
App. 301, 302-03 (1993).  "Definite" is construed as 
"distinct, unambiguous, and moderately large in degree" 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
VA O.G.C. Prec. Op. 9-93 (Nov. 9, 1993).  

The severity of the disability must be considered in light of 
the medical history of the appellant.  38 C.F.R. §§ 4.1, 4.2.  
The Board must consider the whole recorded history so that 
the evaluation accurately reflects the severity of the 
disability.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  This is especially significant in this 
case, where the regulations require that material improvement 
be shown for a reduction.  

Additionally, prior to November 7, 1996 in cases such as this 
where the only compensable service-connected disability was a 
mental disorder, if that disorder were assigned a 70 percent 
evaluation and precluded the appellant from securing or 
following a substantially gainful occupation, that disability 
warranted a 100 percent schedular evaluation.  38 C.F.R. § 
4.16(c) (1996).  

The criteria for evaluation of mental disorders were amended 
during the pendency of the appellant's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130 (1999) and withdrawing 
provisions of 38 C.F.R. § 4.16(c) (1996)).  When a regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, as is the 
case here, the version more favorable to the appellant should 
apply from and after the effective date of the amendment.  
Karnas, 1 Vet. App. at 313.  However, as this case is 
concerned solely with the propriety of reductions in 1986 and 
1989, 11 and eight years before these amendments, 
respectively, they are not pertinent to this appeal.  

The Muskogee RO February 1997 rating decision reduced the 
evaluation assigned the schizophrenic disorder from 100 to 70 
percent, effective September 1, 1986.  The 100 percent 
evaluation had been continued based on the findings of VA 
examination in May 1984, which painted a picture of total 
disability.  The May 1984 VA examination, while indicating 
that the disease was in partial remission, also noted that 
the appellant had fluctuating contact with reality, poor 
judgment and insight, some remote impairment of memory, and 
delusions, and that he was tense and engaged in denial 
symptomatology.  

The reduction of the rating to 70 percent was predicated on 
the results of the April 18, 1986 VA examination.  The Board 
must determine whether this action was in accord with 
38 C.F.R. § 3.343(a) and § 3.344.  In viewing the April 18, 
1986 VA examination report in comparison with the May 1984 VA 
examination, as set forth above, it is obvious that the 
latter report is as full and complete as the former.  It 
documented an interview with the appellant, a mental status 
evaluation covering the same topics as that in May 1984, and 
a detailed synopsis of the examination findings.  The Board 
concludes that the April 18, 1986 VA examination was as full 
and complete as the May 1984 VA examination.  

As to whether the April 1986 VA examination showed material 
improvement in the disability under the ordinary conditions 
of life, or whether this one examination clearly warranted a 
conclusion that sustained improvement had occurred, here 
those concerns are insignificant.  In the February 1997 
rating decision, the Muskogee RO based the reduction to the 
70 percent level solely on improved symptomatology.  It did 
not, though, apply the provisions of 38 C.F.R. § 4.16(c) 
(1996).  For as long as the disability is rated 70 percent 
and is the only compensable service-connected disability, 
section 4.16(c) mandates the assignment of a 100 percent 
schedular evaluation under the 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996) if the disability precludes him from 
securing or following a substantially gainful occupation.  
The April 1986 VA examination was silent as to the 
appellant's ability to secure or follow a substantially 
gainful occupation.  The Board will not turn this silence 
against the appellant by concluding it suggests an ability to 
secure or follow a substantially gainful occupation.  
Moreover, the examiner did note that the appellant functioned 
very poorly, lacked judgment, and had great difficulty 
relating with others.  These symptoms, applied in an 
employment situation, would suggest a near total employment 
impairment.  With consideration of section 4.16(c), the 
disability warrants a 100 percent schedular evaluation under 
the criteria of Diagnostic Code 9203 as of the April 18, 1986 
VA examination.  Therefore, because the April 18, 1986 VA 
examination did not indicate that the appellant was not 
precluded from securing or following a substantially gainful 
occupation, the Muskogee RO was not warranted in reducing the 
evaluation from 100 to 70 percent.  

It was not until the April 14, 1988 VA examination that the 
record suggests the possibility that the appellant was able 
to secure and follow a substantially gainful occupation.  At 
that time, he was involved in an unspecified academic 
program.  Presumably he engaged in this activity in order to 
obtain an education that would help him secure and follow a 
substantially gainful occupation.  Because he was taking 
steps to secure and follow a substantially gainful 
occupation, it cannot be said he was precluded from securing 
and following a substantially gainful occupation.  The 
provisions of section 4.16(c) would appear to not support a 
100 percent schedular rating.  However, any reduction of the 
evaluation from 100 to 70 percent based on the April 14, 1988 
VA examination would be based on just that single 
examination.  Section 3.344(a) precludes a reduction of a 
psychoneurotic-disability rating based solely on one 
examination unless sustained improvement is shown.  The 
psychiatric symptomatology in April 1988 continued to show 
severe impairment, including delusions, warranting a 
70 percent evaluation.  Thus, it cannot be said that 
sustained improvement was shown and a reduction below the 
100-percent level would not have been proper based solely on 
the April 14, 1988 VA examination.  

The May 31, 1989 VA examination also reported, nearly 
identically as the April 14, 1988 VA examination, that he was 
engaged in an unspecified academic program.  Moreover, while 
the psychiatric symptomatology had not disappeared, the 
findings showed improved coherence and cooperativeness, 
preserved judgment and insight, and the absence of a 
perception disorder or depressive signs.  The Muskogee RO 
reduced the rating to 50 percent based on that examination, 
and the Board concludes that it was warranted in doing so.  
The May 31, 1989 VA examination, when viewed in the context 
of the April 18, 1986 and April 14, 1988 VA examinations, 
showed sustained improvement of psychiatric symptomatology 
suggestive of considerable, as opposed to severe, impairment.  
The April 14, 1988 and the May 31, 1989 VA examinations also 
illustrated sustained improvement in the appellant's ability 
to secure and follow a substantially gainful occupation.  See 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9203 (1996) 
(diagnostic criteria for psychoneurotic disabilities).  Thus, 
the Muskogee RO was warranted in reducing the rating assigned 
the appellant's disability to 50 percent based on the May 31, 
1989 VA examination.  

In conclusion, the Muskogee RO was not warranted in reducing 
the 100 percent rating to 70 percent based on the April 18, 
1986 VA examination.  It was warranted in reducing the 
evaluation to 50 percent based on the May 31, 1989 
VA examination.  Between these examinations, the evidence 
corresponds to the criteria for a 70 percent evaluation under 
Code 9203.  That evaluation is increased to 100 percent 
during this period under the provisions of 38 C.F.R. 
§ 4.16(c).  Therefore, it is the determination of the Board 
that the 100 percent rating should be restored on and after 
September 1, 1986 to September 30, 1989.  

ORDER

Entitlement to restoration of the 100 percent evaluation from 
September 1, 1986 to September 30, 1989 is granted.  

Entitlement to restoration of the 100 percent on and after 
October 1, 1989 is denied.  



		
	J. F. Gough
Member, Board of Veterans' Appeals


 

